Citation Nr: 1500012	
Decision Date: 01/02/15    Archive Date: 01/09/15

DOCKET NO.  11-28 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for lumbosacral strain, chronic.

2.  Entitlement to a compensable rating for penile verrucae.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1970 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The August 2009 rating decision on appeal initially denied a compensable rating for the Veteran's lumbosacral strain, however, a subsequent June 2013 rating decision granted a 10 percent evaluation for the entire period on appeal.  As this was not a full grant of the benefit sought, the issue remains on appeal and before the Board.

The Veteran was scheduled to appear for a personal hearing before a Veterans Law Judge in September 2014.  He did not appear.  As such, and because he has not asked for a rescheduling of the hearing, his request is deemed to be withdrawn.

The Board notes that the Veteran reported neurological symptoms associated with his back condition at his June 2009 and January 2012 VA examinations.  This matter was separately adjudicated in a March 2012 rating decision and has not been appealed by the Veteran.

The issues of entitlement to service connection for a bilateral hearing loss disability and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's chronic lumbosacral strain manifested with painful motion; but not forward flexion of the thoracolumbar spine 60 degrees or less, combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, revered lordosis, or abnormal kyphosis, favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or unfavorable ankylosis of the entire spine; or any incapacitating episodes.

2.  For the period on appeal, the Veteran's penile verrucae did not manifest with symptoms resulting in at least 5 percent of the entire body affected, at least 5 percent of the exposed areas of the body affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12 month period; or with relevant symptoms consistent with a compensable evaluation under another diagnostic code.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 10 percent for lumbosacral sprain, chronic, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2014).

2.  The criteria for a compensable disability rating for penile verrucae have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.118, Diagnostic Code 7806 (2014). 







	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a claimant before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the August 2009 rating decision on appeal, April and May 2009 letters provided the Veteran with notice of the information and evidence needed to substantiate his claims.  Consistent with Dingess and Vazques-Flores v. Peake, 22 Vet. App. 37 (2008), these letters included notice of the process in which VA assigns disability evaluations and effective dates, and further information on the evidence needed to make a decision, consistent with the finding.  Consequently, VA has met the duty to notify.

In addition, VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  His service treatment records, claims submissions, lay statements, identified private treatment records, and VA treatment records have been obtained and associated with the record.  A VA examination for both conditions on appeal was most recently afforded in January 2012.  The record does not suggest and the Veteran has not alleged that this examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, evidence received since the most recent January 2012 examinations does not indicate that the Veteran's conditions have changed such as to warrant the scheduling of  new VA examinations to reassess the symptoms and severity of his lumbosacral sprain or penile verrucae.  Hence, this examination, along with the other evidence of record, is fully adequate for the purposes of determining the extent of the Veteran's disabilities in light of the applicable diagnostic criteria.  See id.  

Reference is made to the contentions of the Veteran, through his representative, that his dermatitis of the penis "presents intermittently or as flare ups."  However, the duration of these flare-ups are clearly too short in order to reasonably schedule him for a new examination during a flare-up condition.  Compare Ardison v. Brown, 6 Vet. App. 405 (1994) (the duty to assist includes examining a veteran at times when the disability is in the most prominent condition, such as a flare-up) with Voerth v. West, 13 Vet. App. 117, 123 (1999) (a new VA examination for flare-ups of short duration would be impractical).  Indeed, neither VA examination was positive for an active states of the rash or findings of a resolving.  There are likewise no treatment records documenting the flare-up.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Generally Applicable Law and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The Schedule is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When two evaluations are potentially applicable, VA will assign the higher evaluation when the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  VA will resolve reasonable doubt as to the degree of disability in favor of the Veteran.  38 C.F.R. § 4.1.  If the evidence for and against a claim is in equipoise, the claim will be granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  As a result, a complete medical history of the Veteran is required for a ratings evaluation.  This is in order to protect claimants against adverse decisions based on a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, VA has a duty to acknowledge and consider all regulations which are potentially applicable, and to explain the reasons and bases for its conclusions. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45.

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Hart v. Nicholson, 21 Vet. App. 505, 509 (2007).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.

III.  Lumbosacral Sprain

The Veteran is currently rated at 10 percent for lumbosacral sprain under Diagnostic Code 5237.  However, the 10 percent evaluation was awarded under the provisions of Diagnostic Code 5003 for painful motion as it was determined that the severity of his disability did not warrant a compensable rating under the appropriate diagnostic code (in this case 5237) for limitation of range of motion.

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  There has been no documentation of incapacitating episodes for the Veteran's back disability, and as a result, an evaluation will be made under the General Rating Formula.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a .

The rating criteria further explain under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

At the Veteran's June 2009 VA examination, the examiner noted difficulty ambulating for more than half a mile and riding in a car.  Onset of pain was noted in the morning, with duration in minutes, and a dull pain with an intensity of 5 out of 10.  The Veteran denied flare-ups of the condition.  The Veteran did not use walking or assistive devices, could walk six blocks, was not unsteady, and did not have a history of falls.  The examiner described the Veteran's functional assessment as mild effects on mobility, activities of daily living (eating, grooming, etc.), recreational activities, and no effect on occupation.  Spine, limbs, posture, gait, position of head, curvature of spine, symmetry in appearance and rhythm of spinal motion was all normal.

The following range of motion was taken for the thoracolumbar spine: forward flexion 90 degrees without pain; extension 30 degrees without pain; right and left rotation to 30 degrees without pain; right and left lateral flexion 30 degrees without pain.  The examiner indicated that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance upon repetitive motion testing.  In addition, there was no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

At the January 2012 VA examination, the Veteran reported occasional numbness in the back and no flare-ups.  The following range of motion was taken for the thoracolumbar spine: forward flexion 90 degrees without pain; extension 30 degrees without pain; right and left rotation to 30 degrees without pain; right and left lateral flexion 30 degrees without pain. The examiner did note functional loss and impairment in the form of pain on movement.  However, the examiner indicated that range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance upon repetitive motion testing.  There was also no muscle spasm or guarding severe enough to result in an abnormal gait, abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Additional treatment records do not contain range of motion or other objective findings necessary to evaluate the Veteran's condition based on VA criteria.  

Based on the evidence of record, the Board finds that an evaluation in excess of 10 percent is not warranted.   Objective findings from the Veteran's VA examinations are consistent with a 10 percent evaluation, but no greater.  Forward flexion is greater than 60 degrees, combined range of motion of the thoracolumbar spine is greater than 120 degrees, and there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   

With respect to 38 C.F.R. §§ 4.40, 4.45 and DeLuca consideration, the Veteran's limitation of motion did not closely approximate the criteria for a higher rating during this period.  The Veteran did not exhibit any further loss of motion due to pain, fatigue, weakness, lack of endurance, or incoordination upon repetitive motion testing.  Pain was noted at times during the examinations.  However, even with pain, the Veteran's flexion was not limited to less than 90 degrees, well above the 60 degrees or less contemplated by a higher rating, and the combined range of motion for the thoracolumbar spine is well above the 120 degree threshold for a higher rating.  The Veteran reported no episodes of giving way or falling due to his back.  There is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Further, to the extent that he argues that he experiences debilitating episodes of intervertebral disc syndrome (IVDS), the record is devoid of any findings that the Veteran has experienced incapacitating episodes IVDS having a total duration of at least two weeks but less than four weeks during the past 12 months, which would warrant a 20 percent rating.  An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a , IVDS Rating Formula, Note (1).  There is also no evidence that IVDS has been diagnosed or identified.

Additionally, the Board has not overlooked the Veteran's statements with regard to the severity of his disability during this period.  The Veteran is competent to report on factual matters of which he had firsthand knowledge, e.g., experiencing pain; and the Board finds that the Veteran's reports have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board has considered the Veteran's reports along with findings from the Veteran's VA examinations.  The Board notes, with respect to the Rating Schedule, where the criteria set forth therein require medical expertise which the Veteran has not been shown to have, the objective medical findings and opinions provided by the Veteran's VA examination reports in particular, have been accorded greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The Board also notes the Veteran's report of neurological symptoms associated with his back condition.  However, as previously mentioned, these were adjudicated in a March 2012 rating decision for which an appeal has not been perfected.  In accordance with Note(1) of the General Rating Formula for Diseases and Injuries of the Spine, associated objective neurologic abnormalities are to be evaluated separately under appropriate diagnostic codes, as addressed in the March 2012 rating decision.


IV.  Penile Verrucae

The Veteran currently has a noncompensable rating for his penile verrucae under Diagnostic Code 7899-7806 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded utilizing the numbers of the most closely related body part and "99").  The Veteran was previously rated under Diagnostic Code 7529.   

Under Diagnostic Code 7806, a 10 percent rating is warranted when at least 5 percent, but less than 20 percent, of the entire body are affected; or at least 5 percent, but less than 20 percent, of exposed areas are affected; or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  
Diagnostic Code 7529 instructs evaluation of the disability to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.

At the Veteran's June 2009 VA genitourinary examination, the examiner diagnosed the Veteran with a benign prostatic hypertrophy, not associated with the Veteran's history of condylomata, phimosis, or gonorrhea.  

At the Veteran's January 2012 VA genitourinary examination, the diagnosis of penile verrucae was confirmed.  The examiner noted that there has been no recurrence of the penile verrucae since October 2009 treatment.  The Veteran did not require continuous medication, had no voiding dysfunction, and had no recurrent symptomatic urinary tract or kidney infections.  The Veteran did have erectile dysfunction, which the examiner concluded was associated with his age and less likely than not attributable to his penile verrucae.  The penis, testes, and epididymis were normal upon examination.  There were no benign or malignant neoplasms or metastases.  The examiner noted that the Veteran's condition had no functional impact on the Veteran, including his ability to work.

Based on the evidence of record, the Board finds that a compensable evaluation is not warranted for this time period.   Objective findings from the Veteran's VA examinations are not consistent with a compensable rating, as there is no indication that the Veteran's condition affects 5 percent of his body or exposed areas, requires intermittent systemic therapy, or results in voiding or renal dysfunction.

V.  Extraschedular Consideration

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis for both his lumbosacral sprain and penile verrucae.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture for either disability that the available schedular evaluations for the service-connected lumbosacral sprain or penile verrucae are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbosacral sprain or penile verrucae with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  These include functional limitation as a result of limitations from range of motion and additional factors such as pain, fatigue, weakness, lack of endurance, or incoordination.  Thus, the Veteran's current ratings are adequate.   

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

An increased rating in excess of 10 percent for lumbosacral strain, chronic is denied.

A compensable rating for penile verrucae is denied.


REMAND

With respect to the Veteran's service connection claims for a bilateral hearing loss disability and tinnitus, the Board finds that a new examination is necessary.  The Veteran was afforded a June 2009 VA audiological examination during which the examiner documented pure tone thresholds that were not consistent with a hearing loss disability under the provisions of 38 C.F.R. § 3.385.  In addition, the examiner opined that it is unlikely that either the mild hearing loss or occasional tinnitus are attributable to military noise exposure.  However, additional medical evidence in the record suggests that the Veteran may have a current hearing loss disability in accordance with 38 C.F.R. § 3.385, specifically March 2010 audiological findings.  Additionally, the examiner did not address the Veteran's separation examination which documents a hearing loss disability in accordance with 38 C.F.R. § 3.385.  As such, the Board finds that a new VA examination and opinion as to the etiology of any currently diagnosed hearing loss disability and tinnitus is required.

Accordingly, the case is REMANDED for the following action:

1.  Send notice to the Veteran requesting that he identify any other relevant treatment that he has received or is receiving, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Upon receipt of any new records, schedule the Veteran for an audiological examination with a VA examiner of appropriate expertise.  

All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examination report must indicate that the claims file was reviewed in conjunction with the report.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed disorder.

Following a review of this remand directive, a complete review of the Veteran's claims file, and any further testing that may be required, if a diagnosis of a hearing loss disability and/or tinnitus is given, the examiner should provide an opinion as to whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran's hearing loss disability and/or tinnitus is associated with his military service, to include any in-service noise exposure.  In addressing this matter, the examiner must consider the Veteran's lay statements in the claims file.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  The examiner should specifically address the results of the Veteran's audiological testing upon separation from service.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

3.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


______________________________________________
MICHAEL A. HERMAN 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


